Title: To James Madison from Francis S. Le Breton Dorgenoy, 15 November 1805 (Abstract)
From: Dorgenoy, Francis S. Le Breton
To: Madison, James


          § From Francis J. Le Breton Dorgenoy. 15 November 1805, New Orleans. “I have received with Gratitude and regard the honour of your circular to the marshals. Enclosed in the same packet, you have favoured me with an act of Congress passed ‘at the last cession for the more preservation of peace in the ports and harbours of the United states and in the waters under their Juridiction.[’]
          “Be pleased, sir to accept my further thanks for the Second session of the eight congress you have forwarded me together with a new commission dated June 12th. instant from the president of the united States whom I am very much indebted to & in return for this favour, Give me leave to Express here my great veneration for his virtues which gain him the affection and love of the good people of america.
          “I wish, Sir, you would be Conscious that I am as much devoted to the General government and constitution of the union as disposed faithfully To discharge the duties of my office.”
        